                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

CANTRICE GRAY,                                   )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         ) CIV. ACT. NO. 1:18cv52-ECM
                                                 )
AETNA LIFE INS. CO.,                             )
                                                 )
      Defendant.                                 )

                                OPINION and ORDER

       This litigation is now before the court on the recommendation of the United States

Magistrate Judge entered on December 18, 2018, (doc. 25) that the defendant’s motion to

dismiss be granted because the plaintiff did not exhaust her administrative remedies. After

a review of the recommendation, to which no timely objections have been filed, and after

an independent review of the entire record, the court believes that the recommendation

should be adopted. Accordingly, it is

      ORDERED and ADJUDGED as that the Recommendation of the Magistrate Judge

be and is hereby ADOPTED, the defendant’s motion to dismiss (doc. 11) be and is hereby

GRANTED, and this case be and is hereby DISMISSED with prejudice.

      An appropriate judgment will be entered.

      DONE this 7th day of January, 2019.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  UNITED STATES DISTRICT JUDGE
